Citation Nr: 1101194	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-17 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1955. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 2002 rating decision denied entitlement to 
service connection for an eye disorder, on the basis that there 
was no evidence of an eye disorder in service.  In the absence of 
a perfected appeal, that decision is final.  

2.  The evidence submitted since the September 2002 denial, by 
itself or when considered with the previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
an eye disorder, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The September 2002 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for an eye disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in a pre-rating correspondence dated 
September 2006 of the information and evidence needed to 
substantiate and complete his claim to include notice of what 
evidence was necessary to reopen the claim.  The RO provided 
notice how disability ratings and effective dates are 
determined.  The claimant was notified what was needed to reopen 
the eye disorder claim and what is needed to establish the 
underlying claim for service connection.  

The Veteran's service treatment records are not available and 
attempts to secure them have proved futile.  38 C.F.R. § 3.159.  
The RO advised the Veteran of the missing service treatment 
records in a November 2006 letter.  He has been advised to submit 
documents that relate his alleged disability in service.  

VA has a heightened duty to assist the Veteran in developing his 
claim since his records may have been lost or destroyed by fire 
at the National Personnel Records Center in 1973.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The case law does not, 
however, lower the legal standard for proving a claim for service 
connection but, rather, increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  See Russo v. Brown, 9 Vet.. App. 
46, 51 (1996).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

New and Material Evidence
 
The Veteran contends that service connection for an eye disorder 
is warranted.  He argues that while serving on active duty he 
sustained an eye injury, and that his current disability is the 
result of that injury. 

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).  If a claim has been previously denied and that decision 
is final, the claim can be reopened and reconsidered only if new 
and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.
 
New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999).  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Id.

In a September 2002 rating decision, entitlement to service 
connection for an eye disorder was denied due to the fact that 
there were no records available showing that the Veteran had an 
eye disorder that was related to service.  Indeed, the submitted 
post service treatment records did not show treatment for the eye 
condition until more than 40 years following the Veteran's 
release from active duty.  During a June 2002 VA examination the 
appellant is not recorded as reporting a history of any eye 
disorder since service.  

While an April 2002 letter from Charles Brandt, M.D., noted a 
history of ocular problems in recent years, Dr. Brandt did not 
directly link an ocular disorder to service.  At best he 
suggested that the Veteran had developed problems over the years 
which "may" be related to his military service.  The United 
States Court of Appeals for Veterans Claims has held that where a 
physician is unable to provide a definite causal connection, the 
opinion on that issue constitutes "what may be characterized as 
'non-evidence.'"  See Perman v. Brown, 5 Vet.App. 237, 241 
(1993);  (citing Sklar v. Brown, 5 Vet.App. 140, 145-46 (1993); 
Kates v. Brown, 5 Vet.App. 93, 95 (1993); Tirpak v. Derwinski, 
2 Vet.App. 609, 610-11 (1992)); see also Dyess v. Derwinski, 
1 Vet.App. 448, 453-54 (1991).  Thus, for evidence to be new and 
material, it must show evidence relating any currently diagnosed 
eye disorder to service.  

The Veteran has not submitted such evidence.  The evidence 
submitted since the September 2002 denial is the same evidence 
that was submitted for the September 2002 rating decision.  This 
evidence does not establish or even suggest a connection between 
the Veteran's current eye disability and his service.  No new 
evidence was submitted and the evidence that was submitted is not 
material.  The evidence submitted since 2002 does not contain 
information that would permit the claim to be granted, either by 
themselves or in connection with the evidence already of record.  
Without new and material evidence, the Veteran's service-
connection claim cannot be reopened.  Hence, the claim must be 
denied.
 
Because the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not need 
to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for an eye disorder.  
The petition to reopen is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


